





CITATION: Baltrusaitis v. Ontario, 2011
      ONCA 608

DATE:  20110922


DOCKET: C53322


COURT OF APPEAL FOR ONTARIO


Doherty, Weiler and Laskin JJ.A.


BETWEEN


Vytautas (Chuck) Baltrusaitis


Appellant (Plaintiff)


and


Her Majesty the Queen in Right of Ontario, the Attorney
          General of Ontario


Respondents (Defendants)


Rocco Galati, for appellant (plaintiff)


Hart Schwartz, for the respondents (defendants)


Heard:  September 21, 2011


On appeal from the order/judgment of Justice Whitaker of the Superior
          Court of Justice dated January 28, 2011.


APPEAL BOOK ENDORSEMENT

[1]

We need not address the
Limitations Act
issues.  Assuming the
    claims were brought in time, we see no merit in the claims.  We are in
    substantial agreement with the reasons of the trial judge.  We would add that
    the vagueness of the s. 15 pleading and the absence of any evidence make any
    meaningful analysis of the s. 15 claim virtually impossible.  That claim would
    fail for that reason alone.
[2]

We see no error in the cost award made at trial.  We would award costs
    of the appeal to the respondent in the amount of $8,000, inclusive of
    disbursements and all applicable taxes.  Counsel for the Attorney General of
    Ontario advises that the Crown will undertake not to enforce the cost orders given
    the appellants financial circumstances.  We think that is a fair position to
    take.
[3]

The appeal is dismissed.